Citation Nr: 9910624	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of a nose 
fracture with status post septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from April 1952 to June 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran had verified, active service from April 1952 to 
June 1972.  The only DD Form 214 of record reflects service 
in the United States Army from August 1966 to June 1972, 
during which time he served 11 months and 20 days in the 
Republic of Vietnam.  He is in receipt of medals and awards 
to include the Combat Infantryman's Badge.  He retired with 
over 20 years of service.  

In March 1997, the National Personnel Records Center (NPRC) 
forwarded available service medical records to the RO 
indicating that such were "all meds on file this center."  
The RO had provided the NPRC with the information that the 
veteran had had service from April 1952 to June 1972.  
Records received are pertinent only to service from April 
1952 to May 1963.  No service medical records subsequent to 
1963, nor any report of final discharge/retirement 
examination is associated with the service medical records in 
the claims file.  The Board notes that the veteran's 
representative has specifically argued that the veteran's 
complete service medical records have not been obtained and 
should be obtained in order to fairly decide the veteran's 
claims.  There is no indication that the RO made further 
inquiries relevant to the veteran's missing service medical 
records.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that there is some duty to assist the veteran in the 
completion of his application for benefits under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998), depending on 
the particular facts in each case.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet.App. 459 
(1996), as modified by Epps v. Brown, 9 Vet.App. 341, 344 
(1996).  Given the contentions of additional medical records, 
the Board finds thus finds that, consistent with 38 U.S.C.A. 
§ 5103, the RO should attempt to obtain such before further 
adjudication.  The veteran is also free to submit any 
additional evidence which he may have been or is able to 
obtain pertinent to his appeal.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should request the NPRC and/or 
service department to search for, and 
provide to VA, any additional service 
medical records which may be available, 
particularly to include records covering 
any treatment subsequent to May 1963 and 
reports of any periodic physical 
examinations and examination for 
retirement from active service in 1972.  
A response, negative or positive, should 
be associated with the claims file.

2.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

3.  It is noted that medical records 
prepared by "GBM" (apparently G. Bruce 
McClelland, M.D.) are of record but they 
date back to only June 30, 1993, which 
does not appear to be the date the 
veteran was initially seen.  With the 
veteran's consent, Dr. McClelland should 
be asked to provide a copy of all earlier 
records that reference the veteran's 
upper respiratory system, including the 
nose. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

